Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131655 & (93)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PAMELA PEREZ,                                                                                        Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131655
                                                                    COA: 249737
                                                                    Wayne CC: 01-134649-CL
  FORD MOTOR COMPANY and
  DANIEL P. BENNETT,
             Defendants-Appellants.

  _________________________________________/

          On order of the Court, the Michigan Manufacturers Association’s motion for leave
  to file brief amicus curiae is GRANTED. The application for leave to appeal the June 6,
  2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule
  oral argument on whether to grant the application or take other peremptory action. MCR
  7.302(G)(1). At oral argument, the parties shall address whether the record submitted to
  the trial court creates a genuine issue of material fact as to whether defendant Ford was
  on notice that Daniel Bennett was allegedly sexually harassing the plaintiff. The parties
  may file supplemental briefs within 42 days of the date of this order, but they should
  avoid submitting a mere restatement of the arguments made in their application papers.

        WEAVER, J., concurs and states as follows:

         I concur in the order granting oral argument on whether to grant the application for
  leave to appeal but would not limit what issues should be briefed or argued.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 12, 2007                    _________________________________________
         t0109                                                                 Clerk